Helton, J.
On the trial of the issue made by the levy of a laborer’s lien and a counter-affidavit, where the defendant introduced in evidence an “application for payment” under the soil-conservation program of the United States Department of Agriculture, and contended that said “application” embraced the contract of tenancy between the landlord and the cropper, and that since said “application” was in writing parol evidence could not be introduced to show what the cropper contract was, where the “application for payment” did not purport to set out the contract, and showed on its face that it was not the contract between the landlord and the cropper, it was not error to admit parol testimony to establish the terms of the contract, which, according to the evidence, rested in parol. Accordingly, the judge of the superior court did not err in dismissing the petition for certiorari, the only error complained of therein being the ruling allowing the introduction of parol testimony to establish the contract.

Judgment affirmed.


Stephens, P. J., and Sutton, J., oonom.

John F. Echols, E. S. Broolcs, for plaintiffs in error.
Jarrett P. Fowler, contra.